Case 2:16-cv-02805-MCA-LDW Document 168 Filed 12/11/18 Page 1 of 3 PagelD: 4500
Case 2:16-cv-02805-MCA-LDW Document166 Filed 12/07/18 Page 1 of 3 PagelD: 4468

Fried, Frank, Harris, Shriver & Jacobson LLP FRIED FRANK

Ona New York Plaza

New York, New York 10004
Tel: +1.212.859,8000

Fax: +1.242.859.4000

www [riedfrank.com
Direct Line: +1.202.639.7040
Email: james. warcham@friedfrank.com
December 7, 2018

Via ECF

The Honorable Leda Dunn Wettre

U.S. Magistrate Judge

U.S. District Court for the District of New Jersey
Martin Luther King Jr. Federal Building & Courthouse
50 Walnut Street, Room 2060

Newark, NJ 07102

Re: Roofer’s Pension Fund v. Papa, et al., Civ. No. 16-2805-MCA-LDW
Scheduling of Class Certification Discovery and Motion Practice

Dear Judge Wettre,

This firm, together with Greenbaum, Rowe, Smith & Davis LLP, represents Defendant
Perrigo Company plc (“Perrigo”) in the above-referenced action. On behalf of our client, as well
as Defendants Joseph C. Papa and Judy L. Brown (collectively, the “Defendants”), we write in
accordance with paragraph 12 of the Pretrial Scheduling Order (ECF 149, dated October 24,
2018) (the “Scheduling Order”), which calls for the parties to submit proposals for the remainder
of the briefing schedule related to Lead Plaintiffs motion for class certification (ECF 163, dated
November 30, 2018). We have conferred with counsel for the Lead Plaintiff, who has authorized
us to state that Lead Plaintiff agrees with the schedule proposed in this letter. The remaining
parts of this letter were not negotiated among the parties and are statements made on behalf of
the Defendants only.

The parties agree to the following schedule:

 

Brief Due Date
Defendants’ Response to Lead Plaintiff's March 29, 2019
Motion for Class Certification
Lead Plaintiff's Reply in Further Support of | May 17, 2019
its Motion for Class Certification

 

 

 

 

 

 

The time allotted by this schedule is consistent with the schedule proposed by Defendants in the
Discovery Plan, at 12 (ECF 142, dated September 7, 2018).

New York «Washington ¢ London + Frankfurt
Fried, Frank, Hanis, Shriver & Jacobson LLP is a Delaware Limited Liablity Partnership
Case 2:16-cv-02805-MCA-LDW Document 168 Filed 12/11/18 Page 2 of 3 PagelD: 4501
Case 2:16-cv-02805-MCA-LDW Document 166 Filed 12/07/18 Page 2 of 3 PagelD: 4469

Fried, Frank, Harris, Shriver & Jacobson LLP

Hon. Leda BD. Wettre, U.S.M.J.
December 7, 2018
Page 2

Asalleged in § 273 of the Amended Complaint (ECF 89, dated June 21, 2017) and
repeated in the class certification motion, Lead Plaintiff seeks to certify three distinct classes:

(1) the “U.S. Purchaser Class,” which consists of “[a]!] persans who purchased Perrigo’s
publicly traded common stock between April 21, 2015 and May 2, 2017, both dates
inclusive (the ‘Class Period”), on the New York Stock Exchange (the “NYSE”) or any
other trading center within the United States, and were damaged thereby”;

(2) the “TASE Purchaser Class,” which consists of “[a}ll persons who purchased Perrigo’s
publicly traded common stock during the Class Period on the Te] Aviv Stock Exchange
(the “TASE”), and were damaged thereby”; and

(3) the “Tender Offer Class,” which consists of “[a]ll persons who owned Perrigo common
stock as of November 12, 2015 and held such stock through at least 8:00 a.m. on
November 13, 2015, when the tender offer of Mylan, N.V. (“Mylan”) expired
unsuccessfully (whether or not a person tendered their shares).”

Plaintiff's Memorandum of Law in support of Motion for Class Certification at 2 (ECF 163-1).
The proposed TASE Purchaser Class consists solely of shareholders who purchased on a non-US
exchange (Tel Aviv), which raises issues not commonly found in typical securities class action
cases. Lead Plaintiff filed a Fed. R. Civ. P. 44.1 Notice to Intent to Address Foreign Law and
submitted an expert report on Israeli law. In addition, Lead Plaintiff submitted an expert report
addressing various traditional U.S. class certification issues for its Exchange Act § 10(b) claim
and also for the more unusual § 14(e) claim. The presence of these foreign law issues and less
common U.S. law issues justifies the proposed schedule.

In 2003, Rule 23 was amended to facilitate discovery and ensure a proposed class’
compliance with the Rule’s various requirements. Advisory Committee's Note to the 2003
amendment of Fed. R. Civ. P. 23(c\(1) (explaining that amending the deadline for decisions
regarding class certification from “as soon as practicable after” commencement of the action to
“an early practicable time” was an acknowledgment that “[t]ime may be needed to gather
information necessary to make the certification decision”). Since the 2003 amendments, courts
have recognized that evaluating certification under Rule 23 calls for allowing discovery on the
class certification issues and careful review of the proposed classes. Harding v. Jacoby &
Meyers LLP, 2017 WL 4922010, *4 (D.N.J. Oct. 30, 2017) (emphasizing review of “facts
revealed in discovery” when evaluating whether the requirements of Rule 23 have been
satisfied); see generally Comcast Corp v. Behrend, 569 U.S. 27, 33 (2013); Wal-Mart Stores,
inc. v. Dukes, 564 U.S. 338, 350-351 (2011).
Case 2:16-cv-02805-MCA-LDW Document 168 Filed 12/11/18 Page 3 of 3 PagelD: 4502
Case 2:16-cv-02805-MCA-LDW Document166 Filed 12/07/18 Page 3 of 3 PagelD: 4470

Fred, Frank, Harris, Shriver & Jacobson LLP

Hon. Leda D. Weitre, U.S.M.J.
December 7, 2018
Page 3

In view of Lead Plaintiff's application to certify three distinct classes, the presence of
foreign law issues, and the need to conduct adequate discovery, Defendants respectfully request
that the Court approve the proposal agreed to by the parties: March 29, 2019 for Defendants’
opposition papers and May 17, 2019 deadline for Lead Plaintiff's reply papers.

af submitted,

Ne Dldt

Jarftes D. Wareham

U. and

GRE NBAUM, ROWE, SMITH & DAVIS LLP

Alan'S. Naar
cc via ECF: Counsel for all parties
so, Orierne
this LO day of 2 (0 rte, OIE

eH da (2 AM 2

gd Leda D. Wettre, USI!

17971372
